Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I drawn to the nickel based active precursor product, Species A1 drawn to figure 1b where the concentration of the shell does not have a gradient and Species B1 drawn to the first and second core of Formula 1a and the shell of Formula 1b in the reply filed on 13 April 2021 is acknowledged. Applicant traverses the election requirement of Species A on the ground that Claim 4 requires a concentration gradient of the shell, which was erroneously grouped with Species A1, not requiring a concentration gradient of the shell in the restriction requirement mailed 19 March 2021. However, applicant elected species A1 relating to figure 1b, which has a shell without a concentration gradient. Therefore, Claim 4 is withdrawn as corresponding to the non-elected invention of a shell with a concentration gradient.
The requirement is still deemed proper and is therefore made FINAL.
The considered claims are 1-3, 7-9 and 14-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2017/0092935 A1), newly cited, in view of Mori (US 9,559,351 B2), as cited on applicant’s IDS filed 23 May 2019.
Regarding Claim 1, Sun teaches a nickel-based active material for a lithium secondary battery (see, as a non-limiting example, example 1 beginning at [0252]), made by a precursor (see [0252]-[0255], see figure 1 which shows the concentration of each metal of Ni, Co and Mn as a function of distance from the core of the particle shown in figure 61A) comprising: a first core (an innermost core portion of the precursor shown in figure 61A, for example from 0 µm to 2 µm in figure 1); a second core located on the first core (an intermediate portion of the precursor shown in figure 61A, for example from 2 µm to 4 µm in figure 1); and a shell located on the second core (an outer surface portion of the precursor shown in figure 61A, for example from 4µm to 6µm in figure 1) and having a radial arrangement structure (see figure 61A corresponding to the first embodiment, noting that figure 1 shows the radial distance D annotated in figure 61A), wherein an amount of nickel included in the first core is greater than or equal to an amount of nickel in the second core, and the amount of nickel included in the second core is greater than an amount of nickel included in the shell (see again figure 1 indicating that Ni has a continuous concentration gradient from the core to the surface of the precursor particle).
Sun does not teach that the first core is porous, nor does Sun teach that the second core has a higher density than that of the first porous core.

Therefore, since Mori appreciates having an increased density on an outer periphery of a single core/shell structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to similarly control the density to be increased in a radial direction of the particles in Sun in order to achieve high cycle characteristics and a high power (see Mori column 3 lines 45-48).
Regarding Claim 2, Sun teaches in figure 1 that the radius from the core to the surface of the precursor particle is approximately 6µm. Therefore, assuming a roughly spherical particle, the particle size of the precursor would be expected to be approximately 12µm, which falls within the claimed range of 9µm to 12µm. This assertion is also supported by [0255], which indicates that after lithiating with LiNO3, the particle size was 12µm.
Regarding Claim 8, since Claim 1, on which Claim 8 depends only requires a difference in concentration between the first core, second core and shell, which is met by a continuous concentration gradient in Sun and a density difference between the first core and the second core, which is met by Mori, Claim 8 is met by the combination of Sun and Mori. As a non-limiting example, in Sun figure 1, the 
Regarding Claim 9, Sun further teaches (see example 4 beginning at [0434]) that the first core and the second core comprise a compound represented by Nix1-Coy1Mnz1OH2 and the shell comprises a compound represented by Nix2-Coy2Mnz2OH2 (see [0435] indicating the formation of the concentration gradient based on the first aqueous metal solution and see [0436] indicating the formation of the shell having constant concentrations from the second aqueous metal solution). Based on the first embodiment of Sun, M1 is Co which increases in concentration from the core to the shell, M2 is Mn which also increases in concentration from the core to the shell and M3 is Ni which decreases in concentration from the core to the shell (see [0228]-[0232], particularly [0229]). Therefore, with respect to the core, x1 in the above formula corresponds to Ni, and ranges from 0.6 to 1 (see [0230]). This over overlaps with the claimed range of 0.5 to 0.8 for 1-x-y-z in formula 1a. Next, y1 in the above formula corresponds to Co, and ranges from 0 to 0.2 (see [0231]). This overlaps with the claimed range of 0.1 to 0.35 for x in formula 1a. Next, z1 in the above formula corresponds to Mn, and ranges from 0-0.1 (see [0232]). This overlaps with the claimed range of 0.1 to 0.35 for y in formula 1a. The examiner notes that in formula 1a, the value of z may be zero, which allows for Nix1-Coy1Mnz1OH2 as indicated by Sun to read on the claim. With respect to the shell, x2 in the above formula corresponds to Ni and ranges from 0.2 (see [0230], where z1 = 0.6 and z2-z1 = 0.4) to 0.8 (see [0230], where z1 = 1 and z2-z1 = 0.2), which overlaps with the claimed range of 0.2 to 0.5 for 1-x-y-z in formula 1b. Next, y2 in the above formula corresponds to Co, and ranges from 0.05 (see [0231], where x1 = 1 and x2-x1 = 0.05) to 1.2 (see [0231], where x1 = 0.2 and x2-x1 = 1). This overlaps with the claimed range of 0.1 to 0.4 for x in formula 1b. x2-Coy2Mnz2OH2 as indicated by Sun to read on the claim.
Regarding Claims 14 and 15, Sun further teaches a cathode comprising a nickel-based active material for a lithium secondary battery, obtained from the nickel-based precursor for a lithium secondary battery (see [0255] indicating a finally obtained active material particle and see [0266] indicating preparation of cathodes in lithium secondary batteries); an anode; and an electrolyte between the cathode and the anode (see [0250] regarding the lithium battery formed). As in Claim 1, Sun does not teach that the precursor first core is porous, nor does Sun teach that the precursor second core has a higher density than that of the first porous core. However, these features are appreciated by Mori as indicated above, and Mori also further teaches a cathode comprising a nickel-based active material for a lithium secondary battery, obtained from the nickel-based precursor for a lithium secondary battery (see column 5 lines 24-44 indicating formation of a lithium nonaqueous electrolyte secondary battery cathode active material based on the precursor); an anode; and an electrolyte between the cathode and the anode (see column 6 lines 44-49 indicating a nonaqueous electrolyte secondary battery and see figure 8 showing the final formed coin type battery that was used to test the cathode active material). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun and Mori and control the density to be increased in a radial direction of the particles in Sun in order to achieve high cycle characteristics and a high power in a lithium secondary battery as claimed in Claims 14 and 15 (see Mori column 3 lines 45-48).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Mori as applied to Claim 1 above, and further in view of Kwon (US 10,581,110 B2), as cited on applicant’s IDS filed 28 April 2020, and Kamata (US 2016/0093885 A1), as cited on applicant’s IDS filed 23 May 2019.
Sun further teaches that the nickel-based active precursor comprises plate particles, major axes of the plate particles are arranged in a radial direction (see [0093] indicating a rod shape of the first element radiated from the center of the particle towards the surface, see also figure 61B and [0348]-[0349]).
Sun does not teach a particular aspect ratio of the plate particles. However, Kwon also teaches a lithium secondary battery active material made from a core/shell precursor including a difference in concentration of the metal materials therein between the core and shell (see column 11 line 54- column 12 line 7) and including a density gradient within the composite particle (see column 12 lines 55-65). Kwon also further teaches rod-shaped particles (see figure 1 including intermediate layer 2) wherein the aspect ratio of the rod-shaped particles is greater than 1 and equal to or less than 20 (see column 6 lines 11-32), which includes the entire claimed range of 1:3 to 1:20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly include the particular aspect ratio of rod-shaped particles taught by Kwon in the rod-shaped particles taught by Sun in order to prevent an increase in contact resistance between the particles and prevent breakage of the positive electrode active material.
The examiner notes that although Kwon teaches the rod-shaped particles with respect to the finished, lithiated active material, Kamata [0010] indicates that cathode active material particles inherit the particle characteristics of the composite hydroxide precursor particles. Therefore, it would be expected that the precursor of the active materials taught by Sun would also have the rod-shaped particles as required by the instant claims.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is Sun and Mori, but as Mori only generally teaches that the whole particle is porous (see column 15 lines 53-56), it does not teach a particular porosity of the first core, namely 20% to 50%, the second core, namely 5% or less, and the shell, namely 10% or less nor does it teach that the porosity changes based on the distance from the core, as required by the claimed first porous core, second core and shell. There is no teaching or motivation for one of ordinary skill in the art before the effective filing date of the claimed invention to modify any of the above reference to include the claimed features of Claim 3.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Toma (US 20190379043 A1) and Aida (US 20190036112 A1) which both teach a density gradient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723